 

Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of September
15, 2020 (the “Effective Date”), by and between Organovo, Inc., a Delaware
corporation, with its principal place of business being 440 Stevens Avenue,
Suite 200, Solana Beach, CA 92075 (the “Company”) and Multi Dimensional Bio
Insight LLC, a California limited liability corporation, with its principal
place of business being 3 Pine Tree Lane, Rolling Hills, CA 90274 (“MDBI”). The
Company and MDBI are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to 3D
bioprinting and drug discovery; and

WHEREAS, MDBI and its consultants have expertise in corporate operations and
strategy, especially within the Company’s areas of operation and technology
expertise; and

WHEREAS, MDBI desires to serve as an independent consultant for the purpose of
providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
"Services"); and

WHEREAS, it is further contemplated that MDBI will provide Services of Executive
Chairman and other such executive officer positions as may be determined by the
Company and Murphy from time to time; and

WHEREAS, the Company wishes to engage MDBI on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

1.

Services of Consultant. MDBI will assist the Company with matters relating to
the Services. The Services are more fully described in Exhibit A attached
hereto. MDBI and the Company will periodically review the Services to prioritize
and implement any items listed on Exhibit A.

2.

Compensation for Services. In full consideration of MDBI’s full, prompt and
faithful performance of the Services, the Company shall compensate MDBI a
consulting fee as set forth in Exhibit A. MDBI shall, from time to time, but not
more frequently than once per calendar month, provide the Company with an
itemized invoice for Services rendered for that month, and such invoice will be
paid upon 30 days of receipt. Each month the Parties shall evaluate jointly the
current fee structure and scope of Services. MDBI reserves the right to an
annual increase in consultant rates of up to 4%, effective January 1 of each
year. Upon termination of this Agreement pursuant to Section 3, no compensation
or benefits of any kind as described in this Section 2 shall be payable or
issuable to MDBI after the effective date of such termination. In addition, the
Company will reimburse MDBI for reasonable out-of-pocket business expenses,
including but not limited to travel and parking, incurred by MDBI in performing
the Services hereunder, upon submission



 

 



--------------------------------------------------------------------------------

 

by MDBI of supporting documentation in accordance with Company’s travel policy
(attached as Exhibit B) and reasonably acceptable to the Company. Any expenses
that exceeds $10,000 shall be submitted to the Company for its prior written
approval.

Absent separate Company approval, the total hours provided by MDBI to the
Company in any single Company fiscal year or calendar year and compensated as
described in Exhibit A shall be no greater than 1,500 hours.

The Company agrees to provide compensation for services already rendered,
covering the time period from July 15 to September 15, 2020, in the same manner
as provided for in this Agreement. MDBI will provide an invoice for such
services rendered subsequent to the signing of this Agreement, and the total
amount of hourly compensation and reasonable expenses covered under this
provision will be no greater than $50,000.

All MDBI invoices and billing matters should be addressed to:

 

 

Company Accounts Payable Contact:

 

Jordan Beltran, Assistant Controller

Accounts Payable

Email: AP@organovo.com

Phone: 858-224-1000

Organovo Holdings, Inc.

440 Stevens Avenue, Suite 200

Solana Beach, CA 92075

 

All Company payments and billing inquiries should be addressed to:

 

 

MDBI Accounting:

 

pinetreelanepa@gmail.com

MDBI

Attn: Organovo Consulting

3 Pine Tree Lane

Rolling Hills, CA 90274

 

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue for a four year term. Notwithstanding the foregoing, this
Agreement may be terminated by either Party hereto: (a) with Cause (as defined
below), upon 30 days prior written notice to the other Party; or (b) without
cause upon 60 days prior written notice to the other Party. For purposes of this
Section 3, “Cause” shall include: (i) a breach of the terms of this Agreement
which is not cured within 30 days of written notice of such default or (ii) the
commission of any act of fraud, embezzlement or deliberate disregard of a rule
or policy of the Company.

4.

Time Commitment. MDBI will devote such time to perform the Services under this
Agreement as may reasonably be required.

5.

Place of Performance. MDBI will perform the Services at such locations upon
which the Company and MDBI may mutually agree. MDBI will not, without the prior
written consent of the Company, perform any of the Services at any facility or
in any manner that might give anyone other than the Company any rights to or
allow for disclosure of any Confidential Information (as defined below).



 

 



--------------------------------------------------------------------------------

 

6.

Compliance with Policies and Guidelines. MDBI will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to MDBI.

7.

Confidential Information. MDBI acknowledges and agrees that during the course of
performing the Services, the Company may furnish, disclose or make available to
MDBI business, technical, commercial and/or regulatory information, whether
disclosed or provided in oral, written, graphic or electronic form including,
but not limited to, material, compilations, data, licenses, formulae, models,
discoveries, developments, inventions, techniques, patent disclosures,
procedures, suppliers, pricing lists, processes, schematics, business plans,
forecasts, projections, budgets, protocols, results of experimentation and
testing, specifications, marketing plans, strategies and techniques, and all
tangible and intangible embodiments thereof of any kind whatsoever (including,
but not limited to, any apparatus, biological or chemical materials, animals,
cells, compositions, documents, drawings, machinery, patent applications,
records and reports), which is owned or controlled by the Company and is marked
or designated as confidential at the time of disclosure or is of a type that is
customarily considered to be confidential information (collectively the
“Confidential Information"). MDBI acknowledges that the Confidential Information
or any part thereof is the exclusive property of the Company and shall not be
disclosed to any third party without first obtaining the written consent of the
Company. MDBI further agrees to take all practical steps to ensure that the
Confidential Information, and any part thereof, shall not be disclosed or issued
to its affiliates, agents or employees, except on like terms of confidentiality.
Notwithstanding the foregoing, Confidential Information shall not include any
such information which Consultant can establish (i) was publicly known or made
generally available prior to the time of disclosure to Consultant; (ii) becomes
publicly known or made generally available after disclosure to Consultant
through no wrongful action or inaction of Consultant; or (iii) is in the
rightful possession of Consultant, without confidentiality obligations, at the
time of disclosure as shown by Consultant’s then-contemporaneous written
records; provided that any combination of individual items of information shall
not be deemed to be within any of the foregoing exceptions merely because one or
more of the individual items are within such exception, unless the combination
as a whole is within such exception. The above provisions of confidentiality
shall apply for a period of five years.

8.

Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of Company, except that Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know- how of
the Company to invent, author, make, develop, design, or otherwise enable others
to invent, author, make, develop, or design identical or substantially similar
designs as



 

 



--------------------------------------------------------------------------------

 

those developed under this Agreement for any third party. Consultant agrees that
Consultant’s obligations under this Section shall continue after the termination
of this Agreement. Notwithstanding the foregoing, federal law provides immunity
for any disclosure of trade secrets when such disclosure is made to a federal,
state, or local government official, or to an attorney, if such disclosure is
made solely for the purpose of reporting or investigating a suspected violation
of law. In addition, the law provides immunity for any complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. 18 U.S.C. § 1833(b). Disclosures made in compliance with 18 U.S.C. §
1833(b) shall not create liability, either criminally or civilly.”

9.

Freedom to Work for Others. Except as expressly provided herein, nothing in this
Agreement shall preclude MDBI or its service providers from consulting for or
being employed by any other person or entity, provided that (a) such other
service does not conflict with MDBI’s or its service providers obligations to
the Company, (b) MDBI devotes to the Company the time reasonably required to
provide the Services to the Company contemplated in this Agreement, and (c) MDBI
discloses all potential conflicts of interest promptly for consideration by the
Company.

10.

Non Solicitation. All personnel representing MDBI are employees or contracted
agents of MDBI. Accordingly, except for Murphy’s service and as otherwise agreed
to by the Company in writing, they are not retainable by the Company. Unless
agreed to in writing by MDBI, the Company hereby agrees not to solicit, attempt
to hire or retain their services for so long as they are employees or contracted
agents of MDBI and for one year thereafter. The above notwithstanding, it is not
a breach of this provision to hire an individual who applies to Company’s job
posting without being recruited by Company, in which case no liquidated damages
shall be owed.

11.

No Implied Warranty. MDBI represents and warrants to the Company that MDBI
possesses the business, professional and technical expertise and the resources,
including without limitation equipment, facilities and employees to perform
these Services. Except for any express warranties stated herein, the Services
are provided on an "as is" basis, and the Company disclaims any and all other
warranties, conditions, or representations (express, implied, oral or written),
relating to the Services or any part thereof.

12.

Indemnification. Consultant agrees to indemnify and hold MDBI hereto, its
directors, officers, agents and employees harmless against any claim based upon
circumstances alleged to be inconsistent with such representations and/or
warranties contained in this Agreement. Further, MDBI shall indemnify and hold
harmless the Company against any claims, losses, damages or liabilities (or
actions in respect thereof) that arise out of or are based on the Services
performed hereunder, except for any such claims, losses, damages or liabilities
arising out of the negligence or willful misconduct of the Company or any of its
subcontractors.

13.

Independent Contractor. MDBI is not, nor shall MDBI be deemed to be at any time
during the term of this Agreement, an employee of the Company, and therefore
MDBI shall not be entitled to any benefits provided by the Company to its
employees, if applicable. MDBI’s status and relationship with the Company shall
be that of an independent contractor and consultant. MDBI shall not state or
imply, directly or indirectly, that MDBI is empowered to bind the Company
without the Company's prior written consent,



 

 



--------------------------------------------------------------------------------

 

provided that this sentence shall not prohibit a consultant for MDBI working as
an officer of the Company may bind the company in their capacity as an officer
determined by the Company and MDBI from time to time. Nothing herein shall
create, expressly or by implication, a partnership, joint venture or other
association between the parties. MDBI will be solely responsible for payment of
all charges and taxes arising from its relationship to the Company as a
consultant.

14.

Records. Upon termination of MDBI’s relationship with the Company, MDBI shall
deliver to the Company any property or Confidential Information of the Company
relating to the Services which may be in its possession including products,
project plans, materials, memoranda, notes, records, reports, laboratory
notebooks, or other documents or photocopies and any such information stored
using electronic medium.

15.

Data Protection. Depending on the Services Service Provider performs, MDBI may
be required to access, collect, retain, disclose or otherwise process
individually identifiable health information or information identifying or, in
combination with other information, identifiable to a living individual
(“Personal Data”). For purposes of this Agreement, “Processing” (and its
conjugates, including, without limitation, “Process”) means any operation or set
of operations that is performed upon Personal Data, including, without
limitation, any collection, recording, retention, organization, storage,
adaptation, alteration, retrieval, consultation, blocking erasure use,
disclosure, access, transfer, or destruction, whether or not by electronic
means. In that event, MDBI agrees to collect and process Personal Data solely as
described in this Agreement and not use such Personal Data further for any other
purpose or in any other manner except where such further use is required by
applicable law, regulation or governmental authority. Further, MDBI agrees to
abide by all applicable data protection and privacy laws while performing the
Services, and shall afford Personal Data all the protections applicable to
Confidential Information as set forth in this Agreement. MDBI shall maintain
appropriate safeguards to ensure the confidentiality and security of the
Personal Data and shall inform Company within three (3) days about any
unauthorized or unintentional access to or disclosure of Personal Data
(“Security Breach”), including the timing and nature of the Security Breach, and
provide all reasonable assistance to remedy the Security Breach. Where
applicable data protection laws require the parties to enter into additional
agreements or undertakings, including international data transfer agreements,
MDBI shall undertake to ensure that all necessary agreements are implemented and
in place. In the event of a Security Breach, MDBI shall also

 

(i)

reasonably cooperate with Company in connection with the investigation of such
Security Breach and not make any public announcements relating to such Security
Breach without Company’s prior written approval;

 

(ii)

take all necessary and appropriate corrective action, including without
limitation, at the request of Company and at the expense of MDBI, provide notice
to all persons whose Personal Information may have been affected by such Data
Security Breach, whether or not such notice is required by applicable law; and

 

(iii)

reimburse Company for all reasonable costs, including attorneys’ fees, Company
may incur in connection with remediation efforts.



 

 



--------------------------------------------------------------------------------

 

16.

Notices. Any notice under this Agreement shall be in writing (except in the case
of verbal communications, emails and teleconferences updating either Party as to
the status of work hereunder) and shall be deemed delivered upon electronic
delivery via email with confirmed receipt, personal delivery, one day after
being sent via a reputable nationwide overnight courier service or two days
after deposit in the mail or on the next business day following transmittal via
facsimile. Notices under this Agreement shall be sent to the following
representatives of the Parties:

 

 

If to the Company:

 

 

 

 

Name:

Organovo, Inc.

 

Title:

Legal Department

 

Address:

440 Stevens Avenue, Suite 200, Solana Beach, CA 92075

 

Phone:

858-224-1000

 

E-mail:

legal@organovo.com

 

 

If to MDBI:

 

 

 

 

Name:

Multi Dimensional Bio Insight

 

Title:

Attn: Organovo Consulting

 

Address:

3 Pine Tree Lane

 

 

Rolling Hills, CA 90274

 

E-mail:

pinetreelanepa@gmail.com

 

17.

Assignment, Subcontracting, and Successors. This Agreement may not be assigned
by a Party without the consent of the other which consent shall not be
unreasonably withheld, except that each Party may assign this Agreement and the
rights, obligations and interests of such Party, in whole or in part, to any of
its Affiliates, to any purchaser of all or substantially all of its assets or to
any successor corporation resulting from any merger or consolidation of such
Party with or into such corporation. MDBI may not engage subcontracting
companies under this Agreement without the Company’s prior written approval, not
to exclude sole providers, individuals or individual consultants providing
services through MDBI.

18.

Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

19.

Headings. The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.



 

 



--------------------------------------------------------------------------------

 

20.

Integration; Severability. This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

21.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, excluding choice of law principles.
The Parties agree that any action or proceeding arising out of or related in any
way to this Agreement shall be brought solely in a Federal or State court of
competent jurisdiction sitting in San Diego County in the State of California.

22.

Attorneys’ Fees. In any court action at law or equity that is brought by one of
the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

23.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

MDBI, LLC

 

ORGANOVO, INC.

 

 

 

 

 

 

 

By:

 

/s/ Keith Murphy

 

By:

 

/s/ Chris Heberlig

 

 

 

 

 

 

 

Print Name:

 

Keith Murphy

 

Print Name:

 

Chris Heberlig

 

 

 

 

 

 

 

Title:

 

President

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Services and Schedule of Fees

MDBI will perform mutually agreed to functions which are necessary to support
the management and operations of the Company, certain of which are set forth
below.

Consulting Services ($375/hour): Keith Murphy

Consultant may provide the following services:

 

•

Serve as an executive officer of the Company, including its Principal Executive
Officer or Executive Chair

 

 

•

Oversee Company staff activities

 

•

Participate in longer-term strategic planning process

 

•

Participate in financing activities, including additional capital raises and/or
debt and equity restructurings

 

 

•

Oversee an MDBI engagement team to provide totality of needed services

 

•

Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

 

•

Provide support for operational planning

 

•

Participate in contract negotiation and cost reduction planning

 

•

Assist with corporate and business development/licensing initiatives

 

•

Perform planning and analysis

 

•

Strategic opportunity assessment



 

 

